DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim Ji Eun et al., KR 2016-0136089A.
Regarding claim 1, Kim et al. ‘089, teaches a separator for an electrochemical device (abstract) which comprises: a porous polymer substrate having pores (0040); a porous coating layer present on at least one surface of the porous polymer substrate (0040), and comprising inorganic particles and a binder polymer disposed partially or totally on a surface of the inorganic particles (0040), wherein the binder polymer connects and fixes the inorganic particles with each other (0037); and an adhesive layer present on a surface of the porous coating layer, and comprising first adhesive resin particles (0006; 0009)having an average particle diameter corresponding to 0.8-3 times of an average particle diameter of the inorganic particles and second adhesive resin particles (0009) having an average particle diameter corresponding to 0.2-0.6 times of the average particle diameter of the inorganic particles 
Thus, the claims are anticipated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kim Byung Hyun et al., KR 2017-0045438A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727